Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 6216540 B1; April 17, 2001) hereinafter “Nelson540”.
Regarding claim 1, Nelson540 discloses an imaging system comprising: 
one or more detector modules having at least one of an optical readout, an electronic readout or a multi-modal readout adapted to interrogate a material sample by detecting ionizing radiation (Column 21 Line 66- Column 24 Line 14 – intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect)); 
wherein the one or more detector modules comprise at least one of a direct detector material or an indirect detector material (Column 21 Line 66- Column 24 Line 14  - intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect)); and 
wherein at least one of the detector modules includes at least one of an acoustic, electromagnetic, electric field, magnetic field or thermal sensor (Column 21 Line 66- Column 24 Line 14 - intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect)).
Regarding claim 2, Nelson540 discloses the imaging system of claim 1.  Nelson further discloses wherein the at least one sensor is adapted to sense a static or dynamic structure of at least one of an applied external magnetic field, electric field, electromagnetic field, acoustic field, or temperature variation introduced within or on a surface of the detector material (Column 21 Line 66- Column 24 Line 14 - The use of acoustic radiation fields with optical radiation fields can aid in the identification of static and dynamic structures as well as the identification of the material composition of the structures. ).
Regarding claim 3, Nelson540 discloses the imaging system of claim 2.  Nelson further discloses wherein the at least one detector module includes at least one an acoustic, electromagnetic, electric field, magnetic field or thermal source adapted to impose the static or dynamic structure within or on the surface of the detector material (Column 21 Line 66- Column 24 Line 14 - The use of acoustic radiation fields with optical radiation fields can aid in the identification of static and dynamic structures as well as the identification of the material composition of the structures. ).
Regarding claim 4, Nelson540 discloses the imaging system of claim 3.  Nelson further discloses wherein the at least one source comprises an optical or acoustic source coupled to a surface of the detector material and adapted to impose the virtual structure as a static or dynamic waveform pattern within or on the surface of the detector material (Column 21 Line 66- Column 24 Line 14 - The use of acoustic radiation fields with optical radiation fields can aid in the identification of static and dynamic structures as well as the identification of the material composition of the structures. ).
Regarding claim 5, Nelson discloses the imaging system of claim 4.  Nelson further discloses wherein the at least one sensor comprises an optic or acoustic sensor adapted to detect a disruption in the pattern due to an ionizing event from the ionizing radiation, the change in the pattern being detected optically or acoustically and providing at least one of spatial resolution, temporal resolution or energy resolution of the ionizing event, wherein the at least one sensor is adapted to extract position or timing information encoded into the waveform when the pattern is modified by the ionization event (Column 21 Line 66- Column 24 Line 14 - The dynamics of the acoustic field can be monitored with one or more collimated angled or virtual beams or by observing changes in speckle patterns, scatter patterns, etc.; TOF).
Regarding claim 43, Nelson discloses an imaging system comprising: 
one or more detector modules having at least one of an optical readout, an electronic readout or a multi-modal readout adapted to interrogate a material sample by detecting ionizing radiation (Column 21 Line 66- Column 24 Line 14  - intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect)); 
wherein the one or more detector modules comprise at least one of a direct detector material or an indirect detector material (Column 21 Line 66- Column 24 Line 14  - intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect)); 
wherein at least one of the detector modules includes at least one of an acoustic, electromagnetic, electric field, magnetic field or thermal sensor (Column 21 Line 66- Column 24 Line 14  - intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect)); and 
wherein at least one of the detector modules includes least of one scintillator, semiconductor, or structured ionizing radiation detector elements (Column 21 Line 66- Column 24 Line 14  - intersecting an acoustic radiation field with an optical radiation field (i.e., creating an acousto-optic effect) ; ionizaing radiation detector).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 6216540 B1; April 17, 2001) hereinafter “Nelson540” in view of Nelson (US 7635848 B2; December 22, 2009) hereinafter “Nelson848”.
Regarding claim 6, Nelson540 discloses the imaging system of claim 1.  Nelson540 does not explicitly discloses wherein: at least one of the detector modules comprises one or more layers of the direct or indirect detector material; the one or more detector modules comprise at least two stacked detector modules; or at least one of the detector modules is oriented face-on or edge-on or tilted with respect to the ionizing radiation.
Nelson848 discloses wherein: at least one of the detector modules comprises one or more layers of the direct or indirect detector material (Column 4 Lines 55-60); the one or more detector modules comprise at least two stacked detector modules; or at least one of the detector modules is oriented face-on or edge-on or tilted with respect to the ionizing radiation (Column 12 Lines 50-52)
Therefore, from the teaching of Nelson848, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Nelson540 to allow for TOF detection in the stacked detector modules.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884